DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election without traverse of Species I-Figures 5-8 in the reply filed on 10/19/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yumoto U.S. Patent Publication No. 2004/0207615 (hereinafter Yumoto).
Consider claim 1, Yumoto teaches a display device comprising: a plurality of pixels on a substrate (Figure 2, pixels 25; figure 3, substrate 1), each of the plurality of pixels including a light emitting element (Figure 12, OLED) and a pixel circuit configured to drive the light emitting element (Figure 12, TFT1,3-4,6-7, C, C2), wherein the pixel circuit of each of the plurality of pixels comprises: a first-first transistor configured to control a driving current flowing through the light emitting element based on a voltage of a first node (Figure 12, TFT6); a first-second transistor connected in series with the first-first transistor and configured to control the driving current based on a voltage of a second node (Figure 12, TFT1); a second transistor configured to selectively supply a data voltage to a third node which is a first electrode of the first-first transistor (Figure 12, TFT3); a third-first transistor connected between the first node and a fourth node which is a second electrode of the first-second transistor (Figure 12, TFT7 when TFT6 in ON); and a third-second transistor connected between the second node and the fourth node (Figure 12, TFT4).

Consider claim 3, Yumoto teaches all the limitations of claim 1. In addition, Yumoto teaches wherein the pixel circuit further comprises: a first capacitor connected between the first node and a driving voltage line (Figure 12, C2); and a second capacitor connected between the second node and the driving voltage line (Figure 12, C).

Consider claim 13, Yumoto teaches a display device comprising: a plurality of pixels on a substrate (Figure 2, pixels 25; figure 3, substrate 1), each of the plurality of pixels including a light emitting element (Figure 12, OLED) and a pixel circuit configured to drive the light emitting element (Figure 12, TFT1,3-4,6-7, C, C2), wherein the pixel circuit of each of the plurality of pixels comprises: a first-first transistor configured to control a driving current flowing through the light emitting element based on a voltage of a first node (Figure 12, TFT6); a first-second transistor connected in series with the first-first transistor and configured to control the driving current based on a voltage of a second node (Figure 12, TFT1); a first capacitor connected between the first node and a driving voltage line (Figure 12, C2); and a second capacitor connected between the second node and the driving voltage line (Figure 12, C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yumoto as applied to claim 1 above, and further in view of Kim et al. U.S. Patent Publication No. 2017/0287996 (hereinafter Kim).
Consider claim 2, Yumoto teaches all the limitations of claim 1. In addition, Yumoto teaches [0074], the TFT3 is configured by a PMOS, and the other transistors are configured by NMOSs, but this is one example. The invention does not always have to be this way.
Yumoto does not appear to specifically disclose wherein the second transistor, the third-first transistor, and the third-second transistor are configured to be turned on based on a first gate signal received from a first gate line.
However, in a related field of endeavor, Kim teaches a sub-pixel of a light-emitting display in figure 1 and further teaches wherein the second transistor, the third-first transistor, and the third-second transistor are configured to be turned on based on a first gate signal received from a first gate line (Figure 1, T2, the dual transistor T3 and Sn).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide same gate signal for T2 and dual T3 as taught by Kim so that the switching TFT T2 and the compensation TFT T3 are turned on based on a low level of the scan signal Sn. Accordingly, the driving TFT T1 is placed in a diode-connected state by the turned on compensation TFT T3 as suggested in [0040].

Allowable Subject Matter
Claims 7-12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7 and 14 recite a fourth-first transistor connected between the first node and an initialization voltage line; and a fourth-second transistor connected between the first node and the second node. Prior arts do not appear to teach this limitation in combination to other limitations. For example, Kim teaches a fourth-first transistor and fourth-second transistor (the dual transistor T4) but Kim does not appear to teach the details of all the connections mentioned in claims 1 and 7, or claims 13 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. U.S. Patent Publication No. 2020/0320937 teaches first-first transistor Td, second transistor T2, third-first transistor and third-second transistor T3, first gate signal S1 in figure 2.
Choi U.S. Patent Publication No. 2018/0212014 teaches first-first transistor T1, second transistor T2, third-first transistor and third-second transistor T3, first gate signal Sn in figure 1.
Lu et al. U.S. Patent No. 10,885,843 teaches first-first transistor TDn, first-second transistor TDp, second transistor T2, third-first transistor T3, third-second transistor T1, first capacitor C2 and second capacitor C1 in figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621